Exhibit 10.10

AMENDMENT ONE

to the

MERCK & CO., INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of December 19, 2006)

WHEREAS, pursuant to and upon consummation of the Agreement and Plan of Merger,
dated March 8, 2009, as amended, by and among Merck & Co., Inc. (“Merck”),
Schering-Plough Corporation, SP Merger Subsidiary One, Inc., and SP Merger
Subsidiary Two, Inc. (the “Transactions”), Schering-Plough Corporation will
change its name to Merck & Co. Inc., (“Parent”) and Merck will change its name
to Merck Sharp & Dohme Corp. (“MSD”), and will become a wholly-owned subsidiary
of Parent;

WHEREAS, pursuant to and upon consummation of the Transactions, Schering-Plough
Corporation will change its name to Merck & Co. Inc., (“Parent”) and Merck will
change its name to Merck Sharp & Dohme Corp. (“MSD”), and will remain a
wholly-owned subsidiary of Parent;

WHEREAS, under Section 9 of the Merck & Co., Inc. 1996 Incentive Stock Plan (the
“1996 ISP”), the Board of Directors of Merck may from time to time amend the
terms of the 1996 ISP and desires to amend, contingent on and effective upon the
consummation of the Transactions, the 1996 ISP to update the official plan name
and to reflect, (i) the change to the stock underlying any equity awards granted
under the 1996 ISP that remain outstanding as of the closing date of the
Transactions from common stock of Merck, par value $0.01 per share, to common
stock of Parent, par value $0.50 per share; and (ii) other technical changes
that are considered necessary for the proper continuation of such outstanding
equity grants and the 1996 ISP in light of the Transactions; provided however,
for the avoidance of any doubt, if the Transactions is not consummated, all
amendments as set forth herein shall be null and void;

NOW, THEREFORE, BE IT

RESOLVED, that in consideration of the premises, the 1996 ISP is hereby amended
contingent on and as of the consummation of the Transactions as follows:

1. The official name of the 1996 ISP shall be the Merck Sharp & Dohme Corp. 1996
Incentive Stock Plan.

2. The preamble of the 1996 ISP shall be deleted and replaced with the following
four sentences:

The 1996 Incentive Stock Plan (the “ISP or the “Plan”), effective January 1,
1996, was established to encourage employees of Merck & Co., Inc., its
subsidiaries, its affiliates its joint ventures and the Merck Institute for
Therapeutic Research to acquire Shares of common stock of Merck. The Plan is
amended, effective as of Closing Date (“Closing Date”), as such term is defined
in Section 1.2 of the Agreement and Plan of Merger dated as of March 8, 2009, by
and among Merck & Co., Inc., Schering Plough Corporation, SP Merger Subsidiary
One, Inc., and SP Merger Subsidiary Two, Inc. (the “Transactions”), whereby
Schering Plough Corporation will be renamed Merck & Co. Inc. (“Parent”) and the
entity known immediately before the Closing Date as Merck & Co., Inc. will be
renamed Merck Sharp and Dohme Corp. (“MSD or Company”) and



--------------------------------------------------------------------------------

will be a wholly-owned subsidiary of Parent. The Plan, as amended and restated
as of the Closing Date, will provide with respect to all Incentives, as defined
in the Plan, granted prior to and which remained outstanding on the Closing
Date, for the Incentive to be settled in, or the holder thereof to receive upon
exercise of such Incentive, shares of common stock of Parent, par value $0.50
per share (“Parent Common Stock”), in lieu of shares of MSD (formerly Merck &
Co., Inc.). For all purposes under the Plan, effective on the Closing Date, all
references to “Common Stock” in the Plan shall refer to “Parent Common Stock.”

3. The first sentence of Section 1 of the 1996 ISP shall be amended to read in
its entirety as follows:

The ISP shall be administered by the Compensation and Benefits Committee of the
Board of Directors of Parent (the “Committee”).

4. All references in the 1996 ISP to the “Board of Directors” or the “Board”
shall refer to the Board of Directors of Parent.

5. A new subparagraph (f) shall be added to the Schedule entitled “Merck Change
of Control” as follows:

Beginning on the Closing Date, for purposes of this Schedule entitled “Merck
Change in Control,” with respect to all awards granted pursuant to the Plan that
remain outstanding as of the consummation of the Transactions, the definition of
a “Change in Control” that applies to such awards shall be governed by
Section 7.2(c) of the Parent’s Change in Control Separation Benefits Plan;
provided, however, that as to any award under the Plan that consists of deferred
compensation subject to Section 409A of the Code, the applicable definition of
“Change in Control” shall be deemed modified to the extent necessary to comply
with Section 409A of the Code.

6. This amendment is effective as of the Closing Date of the Transactions.



--------------------------------------------------------------------------------

MERCK & CO., INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of December 19, 2006)

The 1996 Incentive Stock Plan (“ISP”), effective January 1, 1996, is established
to encourage employees of Merck & Co., Inc. (the “Company”), its subsidiaries,
its affiliates, its joint ventures and the Merck Institute for Therapeutic
Research to acquire Common Stock in the Company. It is believed that the ISP
will stimulate employees’ efforts on the Company’s behalf, will tend to maintain
and strengthen their desire to remain with the Company, will be in the interest
of the Company and its Stockholders, and will encourage such employees to have a
greater personal financial investment in the Company through ownership of its
Common Stock.

1. Administration

The ISP shall be administered by the Compensation and Benefits Committee of the
Board of Directors of the Company (the “Committee”). The Committee is
authorized, subject to the provisions of the ISP, to establish such rules and
regulations as it deems necessary for the proper administration of the ISP, and
to make such determinations and to take such action in connection therewith or
in relation to the ISP as it deems necessary or advisable, consistent with the
ISP. The Committee may delegate some or all of its power and authority hereunder
to the Chief Executive Officer or other senior member of management as the
Committee deems appropriate; provided, however, that the Committee may not
delegate its authority with regard to any matter or action affecting an officer
subject to Section 16 of the Securities Exchange Act of 1934.

For the purpose of this section and all subsequent sections, the ISP shall be
deemed to include this plan and any comparable sub-plans established by
subsidiaries which, in the aggregate, shall constitute one plan governed by the
terms set forth herein.

2. Eligibility

Regular full-time and part-time employees of the Company, its subsidiaries, its
affiliates, its joint ventures and the Merck Institute for Therapeutic Research,
including officers, whether or not directors of the Company, and employees of a
joint venture partner or affiliate of the Company who provide services to the
joint venture with such partner or affiliate and who are not directors or
officers of the Company for purposes of Section 16 of the Securities Exchange
Act of 1934, shall be eligible to participate in the ISP (“Eligible Employees”)
if designated by the Committee or its delegate. Those directors who are not
regular employees are not eligible.

3. Incentives

Incentives under the ISP may be granted in any one or a combination of
(a) Incentive Stock Options (or other statutory stock option); (b) Nonqualified
Stock Options; (c) Stock Appreciation Rights; (d) Restricted Stock Grants, and
(e) Performance Shares (together “Incentives”). All Incentives shall be subject
to the terms and conditions set forth herein and to such other terms and
conditions as may be established by the Committee. Determinations by the
Committee under the ISP including without limitation, determinations of the
Eligible Employees, the form, amount and timing of Incentives, the terms and
provisions of Incentives, and the agreements evidencing Incentives, need not be
uniform and may be made selectively among Eligible Employees who receive, or are
eligible to receive, Incentives hereunder, whether or not such Eligible
Employees are similarly situated.

4. Shares Available for Incentives

(a) Shares Subject to Issuance or Transfer. Subject to adjustment as provided in
Section 4(c) hereof,



--------------------------------------------------------------------------------

there is hereby reserved for issuance under the ISP 130 million shares of the
Company’s Common Stock (“Common Stock”). The shares available for granting
awards shall be increased by the number of shares as to which options or other
benefits granted under the Plan have lapsed, expired, terminated or been
cancelled. In addition, any shares reserved for issuance under the Company’s
1991 Incentive Stock Plan and 1987 Incentive Stock Plan (“Prior Plans”) in
excess of the number of shares as to which options or other benefits have been
awarded thereunder, plus any such shares as to which options or other benefits
granted under the Prior Plans may lapse, expire, terminate or be cancelled,
shall also be reserved and available for issuance or reissuance under the ISP.
Shares under this Plan may be delivered by the Company from its authorized but
unissued shares of Common Stock or from Common Stock held in the Treasury.

(b) Limit on an Individual’s Incentives. In any given year, no Eligible Employee
may receive Incentives covering more than three million shares of the Company’s
Common Stock (such number of shares may be adjusted in accordance with
Section 4(c)).

(c) Adjustment of Shares. In the event of a reorganization, recapitalization,
stock split, stock dividend, extraordinary cash dividend, combination of shares,
merger, consolidation, rights offering, spin off, split off, split up or other
similar change in the capital structure of the Company, the Committee shall make
equitable adjustments to (i) the number and kind of shares authorized for
issuance under the ISP, (ii) the number and kind of shares subject to
outstanding Incentives, (iii) the option price of Stock Options and (iv) the
grant value of Stock Appreciation Rights. Any such determination shall be final,
binding and conclusive on all parties.

5. Stock Options

The Committee may grant options qualifying as Incentive Stock Options under the
Internal Revenue Code of 1986, as amended, or any successor code thereto (the
“Code”), other statutory options under the Code, and Nonqualified Options
(collectively “Stock Options”). Such Stock Options shall be subject to the
following terms and conditions and such other terms and conditions as the
Committee may prescribe:

(a) Option Price. The option price per share with respect to each Stock Option
shall be determined by the Committee, but shall not be less than 100% of the
fair market value of the Common Stock on the date the Stock Option is granted,
as determined by the Committee.

(b) Period of Option. The period of each Stock Option shall be fixed by the
Committee but shall not exceed ten (10) years.

(c) Payment. The option price shall be payable in cash at the time the Stock
Option is exercised. No shares shall be issued until full payment therefore has
been made. A grantee of a Stock Option shall have none of the rights of a
stockholder until the shares are issued.

(d) Exercise of Option. The shares covered by a Stock Option may be purchased in
such installments and on such exercise dates as the Committee or its delegate
may determine. Any shares not purchased on the applicable exercise date may be
purchased thereafter at any time prior to the final expiration of the Stock
Option. In no event (including those specified in paragraphs (e), (f) and (g) of
this section) shall any Stock Option be exercisable after its specified
expiration period.

(e) Termination of Employment. Upon the termination of a Stock Option grantee’s
employment (for any reason other than retirement, death or termination for
deliberate, willful or gross misconduct), Stock Option privileges shall be
limited to the shares which were immediately exercisable at the date of such
termination. The Committee, however, in its discretion, may provide that any
Stock Options outstanding but not yet exercisable upon the termination of a
Stock Option grantee’s employment may become exercisable in accordance with a
schedule to be determined by the Committee. Such Stock Option privileges shall
expire unless exercised or surrendered under a Stock Appreciation Right within
such period of time after the date of termination of employment as may be
established by the Committee, but



--------------------------------------------------------------------------------

in no event later than the expiration date of the Stock Option. If a Stock
Option grantee’s employment is terminated for deliberate, willful or gross
misconduct, as determined by the Company, all rights under the Stock Option
shall expire upon receipt of the notice of such termination.

(f) Retirement. Upon retirement of a Stock Option grantee, Stock Option
privileges shall apply to those shares immediately exercisable at the date of
retirement. The Committee, however, in its discretion, may provide that any
Stock Options outstanding but not yet exercisable upon the retirement of a Stock
Option grantee may become exercisable in accordance with a schedule to be
determined by the Committee. Stock Option privileges shall expire unless
exercised within such period of time as may be established by the Committee, but
in no event later than the expiration date of the Stock Option.

(g) Death. Upon the death of a Stock Option grantee, Stock Option privileges
shall apply to those shares which were immediately exercisable at the time of
death. The Committee, however, in its discretion, may provide that any Stock
Options outstanding but not yet exercisable upon the death of a Stock Option
grantee may become exercisable in accordance with a schedule to be determined by
the Committee. Such privileges shall expire unless exercised by legal
representatives within a period of time as determined by the Committee but in no
event later than the expiration date of the Stock Option.

(h) Limits on Incentive Stock Options. Except as may otherwise be permitted by
the Code, the Committee shall not grant to an Eligible Employee Incentive Stock
Options, that, in the aggregate, are first exercisable during any one calendar
year to the extent that the aggregate fair market value of the Common Stock, at
the time the Incentive Stock Options are granted, exceeds $100,000.

6. Stock Appreciation Rights

The Committee may, in its discretion, grant a right to receive the appreciation
in the fair market value of shares of Common Stock (“Stock Appreciation Right”)
either singly or in combination with an underlying Stock Option granted
hereunder or under the Prior Plans. Such Stock Appreciation Rights shall be
subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe:

(a) Time and Period of Grant. If a Stock Appreciation Right is granted with
respect to an underlying Stock Option, it may be granted at the time of the
Stock Option Grant or at any time thereafter but prior to the expiration of the
Stock Option Grant. If a Stock Appreciation Right is granted with respect to an
underlying Stock Option, at the time the Stock Appreciation Right is granted the
Committee may limit the exercise period for such Stock Appreciation Right,
before and after which period no Stock Appreciation Right shall attach to the
underlying Stock Option. In no event shall the exercise period for a Stock
Appreciation Right granted with respect to an underlying Stock Option exceed the
exercise period for such Stock Option. If a Stock Appreciation Right is granted
without an underlying Stock Option, the period for exercise of the Stock
Appreciation Right shall be set by the Committee.

(b) Value of Stock Appreciation Right. If a Stock Appreciation Right is granted
with respect to an underlying Stock Option, the grantee will be entitled to
surrender the Stock Option which is then exercisable and receive in exchange
therefore an amount equal to the excess of the fair market value of the Common
Stock on the date the election to surrender is received by the Company over the
Stock Option price multiplied by the number of shares covered by the Stock
Option which are surrendered. If a Stock Appreciation Right is granted without
an underlying Stock Option, the grantee will receive upon exercise of the Stock
Appreciation Right an amount equal to the excess of the fair market value of the
Common Stock on the date the election to surrender such Stock Appreciation Right
is received by the Company over the fair market value of the Common Stock on the
date of grant multiplied by the number of shares covered by the grant of the
Stock Appreciation Right.

(c) Payment of Stock Appreciation Right. Payment of a Stock Appreciation Right
shall be in the form of shares of Common Stock, cash, or any combination of
shares and cash. The form of payment upon exercise of such a right shall be
determined by the Committee either at the time of grant of the Stock
Appreciation Right or at the time of exercise of the Stock Appreciation Right.



--------------------------------------------------------------------------------

7. Performance Share Awards

The Committee may grant awards under which payment may be made in shares of
Common Stock, cash or any combination of shares and cash if the performance of
the Company or any subsidiary, division or affiliate of the Company selected by
the Committee during the Award Period meets certain goals established by the
Committee (“Performance Share Awards”). Such Performance Share Awards shall be
subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe:

(a) Award Period and Performance Goals. The Committee shall determine and
include in a Performance Share Award grant the period of time for which a
Performance Share Award is made (“Award Period”). The Committee shall also
establish performance objectives (“Performance Goals”) to be met by the Company,
subsidiary or division during the Award Period as a condition to payment of the
Performance Share Award. The Performance Goals may include earnings per share,
return on stockholders’ equity, return on assets, net income, or any other
financial or other measurement established by the Committee. The Performance
Goals may include minimum and optimum objectives or a single set of objectives.

(b) Payment of Performance Share Awards. The Committee shall establish the
method of calculating the amount of payment to be made under a Performance Share
Award if the Performance Goals are met, including the fixing of a maximum
payment. The Performance Share Award shall be expressed in terms of shares of
Common Stock and referred to as “Performance Shares.” After the completion of an
Award Period, the performance of the Company, subsidiary or division shall be
measured against the Performance Goals, and the Committee shall determine
whether all, none or any portion of a Performance Share Award shall be paid. The
Committee, in its discretion, may elect to make payment in shares of Common
Stock, cash or a combination of shares and cash. Any cash payment shall be based
on the fair market value of Performance Shares on, or as soon as practicable
prior to, the date of payment.

(c) Revision of Performance Goals. At any time prior to the end of an Award
Period, the Committee may revise the Performance Goals and the computation of
payment if unforeseen events occur which have a substantial effect on the
performance of the Company, subsidiary or division and which in the judgment of
the Committee make the application of the Performance Goals unfair unless a
revision is made.

(d) Requirement of Employment. A grantee of a Performance Share Award must
remain in the employ of the Company until the completion of the Award Period in
order to be entitled to payment under the Performance Share Award; provided that
the Committee may, in its sole discretion, provide for a partial payment where
such an exception is deemed equitable.

(e) Dividends. The Committee may, in its discretion, at the time of the granting
of a Performance Share Award, provide that any dividends declared on the Common
Stock during the Award Period, and which would have been paid with respect to
Performance Shares had they been owned by a grantee, be (i) paid to the grantee,
or (ii) accumulated for the benefit of the grantee and used to increase the
number of Performance Shares of the grantee.

(f) Limit on Performance Share Awards. Incentives granted as Performance Share
Awards under this section and Restricted Stock Grants under Section 8 shall not
exceed, in the aggregate, 12 million shares of Common Stock (such number of
shares may be adjusted in accordance with Section 4(c)).



--------------------------------------------------------------------------------

8. Restricted Stock Grants

The Committee may award shares of Common Stock to a grantee, which shares shall
be subject to the following terms and conditions and such other terms and
conditions as the Committee may prescribe (“Restricted Stock Grant”):

(a) Requirement of Employment. A grantee of a Restricted Stock Grant must remain
in the employment of the Company during a period designated by the Committee
(“Restriction Period”) in order to retain the shares under the Restricted Stock
Grant. If the grantee leaves the employment of the Company prior to the end of
the Restriction Period, the Restricted Stock Grant shall terminate and the
shares of Common Stock shall be returned immediately to the Company; provided
that the Committee may, at the time of the grant, provide for the employment
restriction to lapse with respect to a portion or portions of the Restricted
Stock Grant at different times during the Restriction Period. The Committee may,
in its discretion, also provide for such complete or partial exceptions to the
employment restriction as it deems equitable.

(b) Restrictions on Transfer and Legend on Stock Certificates. During the
Restriction Period, the grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of Common Stock except to a successor under
Section 10 hereof. Each certificate for shares of Common Stock issued hereunder
shall contain a legend giving appropriate notice of the restrictions in the
grant.

(c) Escrow Agreement. The Committee may require the grantee to enter into an
escrow agreement providing that the certificates representing the Restricted
Stock Grant will remain in the physical custody of an escrow holder until all
restrictions are removed or expire.

(d) Lapse of Restrictions. All restrictions imposed under the Restricted Stock
Grant shall lapse upon the expiration of the Restriction Period if the
conditions as to employment set forth above have been met. The grantee shall
then be entitled to have the legend removed from the certificates.

(e) Dividends. The Committee shall, in its discretion, at the time of the
Restricted Stock Grant, provide that any dividends declared on the Common Stock
during the Restriction Period shall either be (i) paid to the grantee, or
(ii) accumulated for the benefit of the grantee and paid to the grantee only
after the expiration of the Restriction Period.

(f) Limit on Restricted Stock Grant. Incentives granted as Restricted Stock
Grants under this section and Performance Share Awards under Section 7 shall not
exceed, in the aggregate, 12 million shares of Common Stock (such number of
shares may be adjusted in accordance with Section 4(c)).

9. Discontinuance or Amendment of the Plan

The Board of Directors may discontinue the ISP at any time and may from time to
time amend or revise the terms of the ISP as permitted by applicable statutes,
except that it may not revoke or alter, in a manner unfavorable to the grantees
of any Incentives hereunder, any Incentives then outstanding, nor may the Board
amend the ISP without stockholder approval where the absence of such approval
would cause the Plan to fail to comply with Rule 16b-3 under the Securities
Exchange Act of 1934, or any other requirement of applicable law or regulation.
No Incentive shall be granted under the ISP after December 31, 2000, but
Incentives granted theretofore may extend beyond that date.

10. Nontransferability

Each Incentive Stock Option granted under the ISP shall not be transferable
other than by will or the laws of descent and distribution; each other Incentive
granted under the ISP may be transferable subject to the terms and conditions as
may be established by the Committee in accordance with regulations promulgated
under the Securities Exchange Act of 1934, or any other applicable law or
regulation.



--------------------------------------------------------------------------------

11. No Right of Employment

The ISP and the Incentives granted hereunder shall not confer upon any Eligible
Employee the right to continued employment with the Company, its subsidiaries,
its affiliates, its joint ventures or the Merck Institute for Therapeutic
Research or affect in any way the right of such entities to terminate the
employment of an Eligible Employee at any time and for any reason.

12. Taxes

The Company shall be entitled to withhold the amount of any tax attributable to
any option granted, any amount payable or shares deliverable under the ISP after
giving the person entitled to receive such amount or shares notice as far in
advance as practicable.

Merck Change in Control

(a) Options.

1. Vesting of Options Other Than Key R&D Options. Upon the occurrence of a
Change in Control, each Stock Option which is outstanding immediately prior to
the Change in Control, other than the Key R&D Options, shall immediately become
fully vested and exercisable.

2. Vesting of Key R&D Options.

(i) Subject to (a)(2)(ii) of this Schedule, upon the occurrence of a Change in
Control, each Key R&D Option shall continue to be subject to the
performance-based vesting schedule applicable thereto immediately prior to the
Change in Control.

(ii) Notwithstanding (a)(2)(i) of this Schedule, if the Stock Options do not
continue to be outstanding following the Change in Control or are not exchanged
for or converted into options to purchase securities of a successor entity
(“Successor Options”), then, upon the occurrence of a Change in Control, all or
a portion of each Key R&D Option shall immediately vest and become exercisable
in the following percentages: (A) if such Key R&D Option’s first milestone has
not been reached before the date of the Change in Control, 14% of the
then-unvested portion of the Key R&D Option shall vest and become exercisable
and the remainder shall be forfeited; (B) if only such Key R&D Option’s first
milestone has been reached before the date of the Change in Control, 42% of the
then-unvested portion of the Key R&D Option shall vest and become exercisable
and the remainder shall be forfeited; and (C) if such Key R&D Option’s first and
second milestones have been reached before the date of the Change in Control,
100% of the then-unvested portion of the Key R&D Option shall vest and become
exercisable.

3. Post-Termination Exercise Period. If Stock Options continue to be outstanding
following the Change in Control or are exchanged for or converted into Successor
Options, then the portion of such Stock Options or such Successor Options, as
applicable, that is vested and exercisable immediately following the termination
of employment of the holder thereof after the Change in Control shall remain
exercisable following such termination for five years from the date of such
termination (but not beyond the remainder of the term thereof) provided,
however, that, if such termination is by reason of gross misconduct, death or
retirement (as these terms are applied to awards granted under the Plans), then
those provisions of the Plan that are applicable to a termination by reason of
gross misconduct, death or retirement, if any, shall apply to such termination.
If the effect of vesting pursuant to this Section (a) would cause a Stock Option
or Successor Stock Option to terminate earlier than if such accelerated vesting
had not occurred, then the term of such Stock Option shall not expire earlier
than if such accelerated vesting had not occurred.

4. Cashout of Stock Options. If the Stock Options do not continue to be
outstanding following the Change in Control and are not exchanged for or
converted into Successor Options, each holder of a vested and exercisable option
shall be entitled to receive, as soon as practicable following the Change in
Control, for each share of Common Stock subject to a vested and exercisable
option, an amount of cash determined by the Committee prior to the Change in
Control but in no event less than the excess of the



--------------------------------------------------------------------------------

Change in Control Price over the exercise price thereof (subject to any existing
deferral elections then in effect). If the consideration to be paid in a Change
in Control is not entirely shares of common stock of an acquiring or resulting
corporation, then the Committee may, prior to the Change in Control, provide for
the cancellation of outstanding Stock Options at the time of the Change in
Control, in whole or in part, for cash pursuant to this provision or may provide
for the exchange or conversion of outstanding Stock Options at the time of the
Change in Control, in whole or in part, and, in connection with any such
provision, may (but shall not be obligated to) permit holders of Stock Options
to make such elections related thereto as it determines are appropriate.

5. Incentive Stock Options Not Amended. This Section does not apply to any
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code.

(b) Restricted Stock Units and Performance Share Units.

1. Vesting of Restricted Stock Units. Upon the occurrence of a Change in
Control, each unvested restricted stock unit award which is outstanding
immediately prior to the Change in Control under the Plan shall immediately
become fully vested.

2. Vesting of Performance Share Units. Upon the occurrence of a Change in
Control, each unvested performance share unit award which is outstanding
immediately prior to the Change in Control under the Plan shall immediately
become vested in an amount equal to the PSU Pro Rata Amount.

3. Settlement of Restricted Stock Units and Performance Share Units.

(i) If the Common Stock continues to be widely held and freely tradable
following the Change in Control or is exchanged for or converted into securities
of a successor entity that are widely held and freely tradable, then the
restricted stock units and the vested performance share units shall be paid in
shares of Common Stock or such other securities as soon as practicable after the
date of the Change in Control (subject to any existing deferral elections then
in effect).

(ii) If the Common Stock does not continue to be widely held and freely tradable
following the Change in Control and is not exchanged for or converted into
securities of a successor entity that are widely held and freely tradable, then
the restricted stock units and the vested performance share units shall be paid
in cash as soon as practicable after the date of the Change in Control (subject
to any existing deferral elections then in effect).

(c) Other Provisions.

1. Except to the extent required by applicable law, for the entirety of the
Protection Period, the material terms of the Plan shall not be modified in any
manner that is materially adverse to the Qualifying Participants (it being
understood that this Section (c) of this Schedule shall not require that any
specific type or levels of equity awards be granted to Qualifying Participants
following the Change in Control).

2. During the Protection Period, the Plan may not be amended or modified to
reduce or eliminate the protections set forth in Section (c)(1) of this Schedule
and may not be terminated.

3. The Company shall pay all legal fees and related expenses (including the
costs of experts, evidence and counsel) reasonably and in good faith incurred by
a Qualifying Participant if the Qualifying Participant prevails on his or her
claim for relief in an action (x) by the Qualifying Participant claiming that
the provisions of Section (c)(1) or (c)(2) of this Schedule have been violated
(but, for avoidance of doubt, excluding claims for Plan benefits in the ordinary
course) and (y) if applicable, by the Company or the Qualifying Participant’s
employer to enforce post-termination covenants against the Qualifying
Participant.

4. This section does not apply to any incentive stock option within the meaning
of Section 422 of the Internal Revenue Code.



--------------------------------------------------------------------------------

5. Anything in the Plan as amended by this Schedule notwithstanding, the Company
reserves the right to make such further changes as may be required if and to the
extent required to avoid adverse consequences under the American Jobs Creation
Act of 2004, as amended.

(d) Definitions.

For purposes of this Schedule, the following terms shall have the following
meanings:

1. “Change in Control” shall have the meaning set forth in the Company’s Change
in Control Separation Benefits Plan; provided, however, that, as to any award
under the Plan that consists of deferred compensation subject to Section 409A of
the Code, the definition of “Change in Control” shall be deemed modified to the
extent necessary to comply with Section 409A of the Code.

2. “Change in Control Price” shall mean, with respect to a share of Common
Stock, the higher of (A) the highest reported sales price, regular way, of such
share in any transaction reported on the New York Stock Exchange Composite Tape
or other national exchange on which such shares are listed or on the NASDAQ
National Market during the 10-day period prior to and including the date of a
Change in Control and (B) if the Change in Control is the result of a tender or
exchange offer, merger, or other, similar corporate transaction, the highest
price per such share paid in such tender or exchange offer, merger or other,
similar corporate transaction; provided that, to the extent all or part of the
consideration paid in any such transaction consists of securities or other
non-cash consideration, the value of such securities or other non-cash
consideration shall be determined by the Committee.

3. “Key R&D Options” shall mean those performance-based options granted to
employees under the Key Research and Development Program described in the
applicable Schedule to the Rules and Regulations for the Plan, if any.

4. “Protection Period” shall mean the period beginning on the date of the Change
in Control and ending on the second anniversary of the date of the Change in
Control.

5. “PSU Pro Rata Amount” shall mean for each Performance Share Unit award, the
amount determined by multiplying (x) and (y), where (x) is the number of Target
Shares subject to the Performance Share Unit award times the Assumed Performance
Percentage and (y) is a fraction, the numerator of which is the number of whole
and partial calendar months elapsed during the applicable performance period
(counting any partial month as a whole month for this purpose) and the
denominator of which is the total number of months in the applicable performance
period. The Assumed Performance Percentage shall be determined by (1) averaging
the ranks during the Award Period as follows: (A) as to any completed
performance year as of the Change in Control, the actual rank (except that, if
fewer than 90 days have elapsed since the completion of such performance year,
the Target Rank shall be used), and (B) as to any performance year that is
incomplete or has not yet begun as of the Change in Control, the Target Rank,
(2) rounding the average rank calculated pursuant to the foregoing clause (1) to
the nearest whole number using ordinary numerical rounding, and (3) using the
Final Award Percentage associated with the number determined in the foregoing
clause (2). The Target Rank is the rank associated with 100% on the chart of
Final Award Percentages.

6. “Qualifying Participants” shall mean those individuals who participate in the
Plan (whether as current or former employees) as of immediately prior to the
Change in Control.

(e) Application.

This Schedule shall apply to Stock Options, restricted stock unit awards and
performance share unit awards under the Plans granted prior to November 24,
2004.